Citation Nr: 0110106	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for defective vision of 
the left eye with corneal scars, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected left eye disability is 
currently manifested by visual acuity restricted to hand 
movement, dense central opacification and vascularization, 
and an opaque left cornea secondary to corneal ulcers.  The 
veteran's nonservice-connected right eye has correctable 
vision to 20/40.


CONCLUSION OF LAW

The criteria for an increased rating for defective vision of 
the left eye with corneal scars have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.322, 3.383, 4.1-4.14, 4.22, 4.78, 4.84a, Diagnostic Codes 
6066 and 6070 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the veteran's service medical records show 
congenital amblyopia of the left eye on induction examination 
in January 1943.  The veteran experienced light perception 
only in the left eye, and right eye vision was 20/20 without 
correction.

A hospital report indicates that the veteran developed an 
acute cold in January 1943, while in transit to basic 
training.  His cold grew progressively worse, and he 
experienced pain and redness in his left eye.  The veteran 
was admitted for treatment of a corneal ulcer in his left 
eye.  At that time, he provided a history of recurrent eye 
infections, and treatment for left eye cornea ulcers since 
age six.  The veteran was discharged to duty in March 1943.  
The pertinent diagnosis was moderate, acute, left corneal 
ulcer of undetermined cause.

A January 1946 separation examination report notes corneal 
scars in the left eye.  Uncorrected vision was 20/20 in the 
right eye, and 20/200 in the left eye.

A May 1946 rating decision granted service connection for 
corneal scars of the left eye, and assigned a noncompensable 
evaluation.

A September 1966 private medical report notes that the 
veteran sustained a corneal ulcer when he scratched his left 
eye during a severe case of the measles at age 5.  The 
veteran reported experiencing recurrent corneal ulcers since 
that time, and indicated that he developed a corneal abscess 
of the left eye in 1956, which required "vigorous treatment 
to save it."  An ocular examination revealed visual acuity 
of 20/20 in the right eye, and 20/200 in the left eye.  The 
report notes a dense, central, adherent leukoma of the left 
cornea, occluding the visual axis.  The diagnostic impression 
was dense central corneal opacity of the left eye with 
anterior synechia.

During VA outpatient treatment in November 1966, the veteran 
gave a history of recurrent left corneal ulcers since age 
five.  He complained of a dense, central scar in his left eye 
with decreased vision.  An examination revealed visual acuity 
of 20/20-2 in the right eye, and 20/200 in the left eye.  The 
final assessment was corneal leukoma of the left eye with 
anterior synechia.

The RO continued the noncompensable evaluation of the 
veteran's service-connected left eye disability in December 
1966.

An April 1974 VA eye examination revealed uncorrected distant 
vision of 20/25 in the right eye, and left eye vision was 
limited to hand motion.  The examiner noted that the 
veteran's left eye vision could not be improved because of a 
dense corneal scar.  A slit lamp examination showed a white 
and irregular corneal scar in the left eye, occupying most of 
the cornea, especially centrally.  The diagnostic impression 
was normal right eye, myopic astigmatism and presbyopia of 
the right eye, dense corneal scar of the left eye with 
adherent iris leukoma, and possible glaucoma of the left eye.

Based on this evidence, a July 1974 rating decision granted a 
30 percent evaluation for the veteran's service-connected 
defective vision of the left eye with corneal scars.

A VA hospital report indicates that the veteran was admitted 
for treatment of a chronic, recurrent left corneal ulcer, and 
actinic keratosis in November 1989.

In June 1999 correspondence, the veteran sought an evaluation 
in excess of 30 percent for his service-connected left eye 
disability.  He explained that his nonservice-connected right 
eye disability had increased in severity, and indicated that 
he was "going blind."

A February 2000 VA eye examination revealed that the 
veteran's right eye vision was corrected to 20/30, and his 
left eye vision was restricted to hand movement.  A physical 
examination revealed dense central opacification and 
vascularization of the left eye, preventing any view of the 
iris or posterior segment.  The right eye had a clear cornea 
and reactive pupil with some pseudo exfoliativa material on 
the pupillary margin and lens capsule.  There was nuclear 
sclerosis of the right lens, and an irregularity of the 
macular pigment of the disk.  The final assessment was opaque 
left cornea from childhood corneal ulcers, and recent history 
of glaucoma in the right eye.

A March 2000 rating decision continued the 30 percent 
evaluation of the veteran's service-connected left eye 
disability.  The veteran filed a notice of disagreement (NOD) 
with this decision the following month, and submitted a 
substantive appeal (VA Form 9) in May 2000, perfecting his 
appeal.

According to a September 2000 VA outpatient treatment record, 
the veteran's distance visual acuity with correction was 
20/40 in his right eye, and his left eye vision was 
restricted to hand movement.  Stable age-related macular 
degeneration (ARMD) of the right eye was diagnosed.

During a January 2001 video conference hearing, the veteran 
testified that his nonservice-connected right eye vision was 
deteriorating.  Transcript (T.) at 2-4.  He explained that he 
often used a magnifying glass when reading magazines, and 
indicated that he had to "guess a lot of stuff" when 
watching television.  T. at 3.  The veteran noted that he had 
to look closely at his food to determine what he was eating.  
T. at 3-4.  He related that a VA physician recommended 
cataract surgery for his right eye, but explained that he 
decided against the procedure due to the risk of retinal 
detachment.  T. at 5.  The veteran reported that an 
appointment was scheduled at the VA eye clinic later that 
month, and indicated that he would forward a copy of the 
treatment records for review in conjunction with his claim.  
T. at 5-7.

The following month, the veteran submitted a January 2001 
report from the VA eye clinic.  This record notes complaints 
of "fuzzy" vision in the right eye, becoming worse every 
day.  The veteran's distance visual acuity with correction 
was 20/40-2 in his right eye, and his left eye vision was 
restricted to hand movement.  The diagnostic impression was 
stable age-related macular degeneration of the right eye.

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, it has 
obtained all identified records from VA and private medical 
care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence, and 
he has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran a VA examination.  There is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  The veteran also 
presented testimony at a hearing in 2001, and he later 
submitted the most recent medical reports to the Board.  
Those records have been associated with the claims file, 
along with the veteran's statement waiving initial review by 
the RO.  38 C.F.R. § 20.1304 (2000).     

In light of all of these considerations, the Board finds that 
it is not prejudicial to the veteran to proceed to adjudicate 
the claim on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 
(2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is currently in receipt of a 30 percent 
disability evaluation for defective vision of the left eye 
with corneal scars, assigned under 38 C.F.R. § 4.84a, 
Diagnostic Code 6070.  The Board concurs with the RO's 
findings that the medical evidence in this case does not 
demonstrate that the veteran's service-connected left eye 
disability warrants an increased disability rating under the 
applicable diagnostic codes.

A 30 percent evaluation is warranted when the veteran is 
blind in one eye (having only light perception), and visual 
acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Code 6070 (2000).  A 40 percent evaluation is 
warranted with blindness in one eye (having only light 
perception) with 20/50 vision in the other eye.  38 C.F.R. § 
4.84(a), Diagnostic Code 6069 (2000).

The best distance vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75 
(2000).  Compensation is payable for certain combinations of 
service-connected and nonservice-connected disabilities, 
including blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability, as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.383 (2000).

Applying the veteran's visual acuity levels to Table V in 38 
C.F.R. § 4.84a, a 30 percent disability rating is 
demonstrated.  Thus, the 30 percent evaluation under the 
provisions of Diagnostic Code 6070 represents the veteran's 
current level of disability under the VA rating criteria for 
his defective vision of the left eye with corneal scars.  The 
medical evidence in this case does not show that the 
veteran's nonservice-connected right eye vision provides a 
basis to warrant a 40 percent evaluation under Diagnostic 
Code 6069.  On VA examination in February 2000, corrected 
vision was 20/30 in the right eye.  VA outpatient treatment 
records indicate that distance visual acuity with correction 
was 20/40 in the right eye in September 2000, and 20/40-2 in 
the right eye in January 2001.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  For example, because the veteran does not have 
anatomical loss of the left eye, a 40 percent evaluation is 
not warranted under Diagnostic Code 6066.  In this case, the 
Board finds no provision upon which to assign a higher 
rating.

The veteran has not asserted, and the record does not 
reflect, that the symptoms and manifestations of his service-
connected left eye disability require frequent 
hospitalization.  Similarly, he has not reported that he 
experiences, nor is there probative evidence showing, marked 
interference with employment as the result of his left eye 
disability.  In sum, the evidence he has presented does not 
reflect a disability picture that is so exceptional or 
unusual that it is not adequately represented by VA's Rating 
Schedule.  Accordingly, the Board does not find that 
additional action is warranted under 38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability rating for 
defective vision of the left eye with corneal scars.  Because 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule discussed above is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased evaluation for defective vision 
of the left eye with corneal scars is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

